DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on October 13th, 2018 have been entered and accepted

Election/Restrictions
Applicant’s election without traverse of Invention II, claims 9 – 14 in the reply filed on February 6th, 2021 is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites the limitation "a secondary battery" in line 3. This is unclear and indefinite as there is no mention of a preceding primary battery in the claims or specification. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 – 11 and 14 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimoto (JP 2000071303A, using the attached English translation).
Regarding claim 9, Fujimoto discloses an insert molding quality determination device (ref. #10) that determines quality of an insert component after the insert component is resin-molded (Para. 4 – 7), the insert molding quality determination device comprising: a sensing signal input unit (ref. #2) that is supplied with a sensing signal from a sensor disposed close to the insert component to sense a state around the insert component during insert molding (Para. 15); and a first determination unit (ref. #3) that determines whether the resin molding is normal or abnormal based on the sensing signal (Para. 12, Para. 22; pass/fail function).
Regarding claim 10, Fujimoto anticipates the invention disclosed in claim 9, as described above. Additionally, Fujimoto teaches the device further comprising a normal-operation sensing signal storage unit (ref. #5m) that stores a reference sensing signal during normal resin molding in the sensor (Para. 15), wherein the first determination unit compares the reference sensing signal (ref. #Ds) and the sensing signal after resin molding (ref. #Dd) to determine whether the resin molding is normal or abnormal (Para. 19).
Regarding claim 11, Fujimoto anticipates the invention disclosed in claim 9, as described above. Additionally, Fujimoto teaches the device comprising a measurement unit (ref. #2)that measures a first electrical property (ref. #Ps) before resin molding of the insert component and a second electrical property (ref. #Pd) after the resin molding (Para. 7); an electrical property storage unit (ref. #5m) that stores the first electrical property measured by the measurement unit (Para. 12, Para. 15); and a second determination unit (ref. #3) that compares the first electrical property stored in the electrical property storage unit and the second electrical property measured by the measurement unit after resin molding to determine whether the resin molding is normal or abnormal (Para. 22).
Regarding claim 14, Fujimoto anticipates the invention disclosed in claim 9, as described above. Additionally, Fujimoto teaches the sensor includes a pressure measurement element (Para. 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto (JP 2000071303A, using the attached English translation) in view of Nielsen (US 2013/0056893).
Regarding claim 12, Fujimoto anticipates the invention disclosed in claim 9, as described above. However, Fujimoto does not teach the insert component is a secondary battery. 
Yet, in a similar field of endeavor, Nielsen discloses a method for detecting the properties of insert objects in an injection molded part (Abstract). Furthermore, Nielsen discloses that it is known in the art to use a battery or any similar electronic component as an insert component in an insert/injection molding apparatus (Para. 36). 	
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the insert component taught in Fujimoto with a secondary battery, as taught by Nielsen. Simple substitution of one known element for another is likely to be obvious when it does no more than yield predictable results. In this instance, the art teaches insert overmolding, then the ability to decide on what insert to overmold is well within the abilities of a skilled artisan for that desired purpose.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding claim 13, Fujimoto anticipates the invention disclosed in claim 9, as described above. However, Fujimoto does not teach the sensor includes a temperature measurement element.
Yet, in a similar field of endeavor, Nielsen discloses a method for detecting the properties of insert objects in an injection molded part (Abstract). Furthermore, Nielsen discloses arranging 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention taught by Fujimoto to include a sensor with a temperature measurement element. One would be motivated to make this modification as an alternative to determine whether the resin molding is normal or abnormal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116.  The examiner can normally be reached on 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743